DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is directed to a computer readable medium storing processor executable instructions that is not limited to a non-transitory, and thus, statutory medium. The scope of "recording medium" as defined in the specification may include signal-based mediums such as "signals used to propagate instructions", "carrier waves/pulses", since discloses “the above-described method may be implemented as a processor readable code in a medium where a program is recorded. Examples of a processor-readable medium may include hard disk drive (HDD), solid state drive (SSD), silicon disk drive (SDD), read-only memory (ROM), random access memory (RAM), CD-ROM, a magnetic tape, a floppy disk, and an optical data storage device.” (see Specification, Page 44, last paragraph). A signal does not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) because it is an ephemeral, transient signal and thus is non-statutory. Since the scope of "recording medium" may include these non-statutory instances, claim 11 is directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 2, 5 – 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Booth et al. (US PAP 2019/0069154).
As per claim 1, Booth et al. teach an artificial intelligence (AI) apparatus mounted on home appliance, comprising:
an input interface configured to receive a sound signal using a microphone; and
a processor configured to; obtain, via the input interface, the sound signal (“During sleep, microphone input along with other sensors like an accelerometer and gyrometer can be used to determine if user is sleeping”; paragraph 157).
provide the sound signal as an input value to an AI model, control the home appliance to execute a sleep mode when an output value of the AI model is determined to be a user sleep (“Once it has been established that the user is sleeping, all non-critical functions can be reduced to a noninvasive state. For example, the display can be auto-adjusted to minimum brightness (or turned off) or gesture-based features like glance detection, which illuminates the display automatically, may be completely turned off”; paragraph 157).

As per claim 2, Booth et al. further disclose the AI model comprises a multi-class classification model that classifies a user non-sleep, a user sleep (“microphone input along with other sensors like an accelerometer and gyrometer can be used to determine if user is sleeping”; paragraph 157), a device signal and an unclear signal as a result value according to previously learned data (“If it's 11 am and the device has not detected wakeful movement, the device 102 will send a device query (i.e., ask to communicate or speak with her) to confirm she is okay and not in need of assistance. If a satisfactory response is not received, the device 102 can signal the system 100 to initiate the appropriate procedure”; paragraph 111).

As per claim 5, Booth et al. further disclose the processor is configured to use the sound signal received by the input interface as the input value of the artificial intelligence model, during a sleep detection mode execution time set by the user (“if user turns on the television every day from 6 to 8 pm, any lack in physical activity in that time frame can be justified by referencing the audio stream through the microphone 628. During sleep, microphone input along with other sensors like an accelerometer and gyrometer can be used to determine if user is sleeping.”; paragraphs 111, 157).

As per claim 6, Booth et al. further disclose the processor is configured to relieve the sleep mode of the home appliance when the result value of the artificial intelligence model according to the sound signal received from the input interface is the user sleep, after passing a wake-up time preset by the user (“if user turns on the television every day from 6 to 8 pm, any lack in physical activity in that time frame can be justified by referencing the audio stream through the microphone 628. During sleep, microphone input along with other sensors like an accelerometer and gyrometer can be used to determine if user is sleeping.”; paragraphs 111, 157).

As per claim 7, Booth et al. further disclose the processor is configured to request a feedback for whether the user was in a sleep or non-sleep state during a corresponding sleep detection mode execution time to the user, and update the AI model using corresponding feedback data, when the result value of the AI model is the unclear signal (“Engines in the cloud computing system 110 analyze the data and create or update behavioral rules for users… If it's 11 am and the device has not detected wakeful movement, the device 102 will send a device query (i.e., ask to communicate or speak with her) to confirm she is okay and not in need of assistance.”; paragraphs 109, 111).

As per claim 8, Booth et al. further disclose a communication interface configured to communicate with at least one home appliance, wherein the processor is configured to control the at least one home appliance to execute the sleep mode through the communication interface, when the result value of the AI model is the user sleep (turn off display of the television; paragraph 157).

As per claim 9, Booth et al. further disclose an output interface configured to display a sleep mode switch notice of the home appliance (“television”) when the result value the AI model is the user sleep (“The status may be displayed while in standby mode, upon the occurrence of certain events, or in response to an inquiry. In certain aspects, the status symbol can include a color indicator. The status indicator can include green for all is good, yellow for uncertainty, and red for emergency mode. Other colors and indicators can be used in conjunction with various states and circumstances that a user may encounter or be involved in”;  paragraphs 85, 157).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US PAP 2019/0069154) in view of Cail (US PAP 2020/0281521).
As per claim 4, further disclose using the separated signals as the input value of the artificial intelligence model (“utilizing artificial intelligence algorithms to identify patterns of activity over time”; paragraph 145).
However, Booth et al. do not specifically teach the processor is configured to remove noises of the sound signal received from the input interface, separate a signal from which the noises are removed, into a signal by a user and the apparatus signal.
Cail discloses that based on acoustic data (e.g., data sensed by acoustic sensor 355), information module 335 may track noise in an area at or near subject 345, utilize the data in sleep analysis, and make recommendations for actions to take regarding noise (e.g., suppressing or masking noise from people, devices, animals, outside vehicles, and/or other noise sources that may be heard in a room or other location in which subject 345 sleeps)[paragraph 58].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to remove noises as taught by Cail in Booth et al., because that would help utilize the data in sleep analysis, and make recommendations for actions to take regarding these factors (paragraph 58).

As per claims 10, 11, Booth et al. teach a method for controlling an AI apparatus mounted on home appliance, the method comprising: 
receiving a sound signal at a predetermined time (paragraph 157); 
acquiring a result value outputted by an AI model by inputting the separated signal to the AI model using a multi- class separation; and executing a sleep mode of the home appliance (“television”) and outputting a sleep mode switch notice when the result value is a user sleep (“microphone input along with other sensors like an accelerometer and gyrometer can be used to determine if user is sleeping”; paragraph 157), and requesting a feedback from the user when the result value is an unclear signal and updating the AI model using the feedback (“If it's 11 am and the device has not detected wakeful movement, the device 102 will send a device query (i.e., ask to communicate or speak with her) to confirm she is okay and not in need of assistance. If a satisfactory response is not received, the device 102 can signal the system 100 to initiate the appropriate procedure”; paragraph 111).
However, Booth et al. do not specifically teach removing noises of the received signal and separating the Signal from which the noises are removed, into a signal by a user and a device signal.
Cail discloses that based on acoustic data (e.g., data sensed by acoustic sensor 355), information module 335 may track noise in an area at or near subject 345, utilize the data in sleep analysis, and make recommendations for actions to take regarding noise (e.g., suppressing or masking noise from people, devices, animals, outside vehicles, and/or other noise sources that may be heard in a room or other location in which subject 345 sleeps)[paragraph 58].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to remove noises as taught by Cail in Booth et al., because that would help utilize the data in sleep analysis, and make recommendations for actions to take regarding these factors (paragraph 58).

Allowable Subject Matter
7.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3, the prior art made of record does not teach or suggest the multi-class classification model comprises a neural network configured to use a sound signal as the input value, and adjust a weight by a training, wherein a weight of the neural network is adjusted by using a sound signal as the input value and labeling the user sleep, the user non-sleep and the unclear signal as the result value.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Weinberg et al. teach inferring user sleep patterns.  LEE et al. teach sleeping environment control device using reinforcement learning.  Sayadi et al. teach home automation with features to improve sleep.  Hong et al. teach turning off an artificial intelligence device based on the sleeping state of the user.  Berezhnyy et al. teach electronic switch for controlling a device in dependency on a sleep stage.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658